It turned out that the paper had no seal to it, and not being duly authenticated, it was rejected on this ground, and the plff. suffered a nonsuit.
The question which he designed to raise in this case was whether one tenant in common of a vessel could be guilty of such a conversion as that trover would lie against him, without an actual destruction of the thing. The older cases are against the action; but a doubt is expressed in 2 Johns. Rep., and very strong in 7 Com. Law Rep. 148; Barton et al vs. Williams et al.